      Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 1 of 18
                                                                      1


 1 UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
 2
   --------------------------------------x
 3 UNITED STATES OF AMERICA,

 4
                                       Case No. 20-cr-21
 5       -vs-

 6 GRAFTON E. THOMAS,

 7                               Defendant.

 8 --------------------------------------x

 9                                     White Plains, New York

10                                     May 27, 2020
                                       9:06 a.m.
11
                     ** VIA VIDEO CONFERENCE **
12

13 B e f o r e:

14                                     HONORABLE CATHY SEIBEL

15                                     District Judge

16
     A P P E A R A N C E S:
17
   GEOFFREY S. BERMAN
18      United States Attorney for the
        Southern District of New York
19 LINDSEY KEENAN
   LARA K. ESHKENAZI
20 MICHAEL K. KROUSE
        Assistant United States Attorneys
21
   SUSSMAN & WATKINS
22 MICHAEL SUSSMAN
        Attorney for Defendant
23
   LAW OFFICE OF BONNI STERNHEIM
24 BOBBI STERNHEIM
        Attorney for Defendant
25


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 2 of 18
                                                                     2


 1 A P P E A R A N C E S:      (CONT.)

 2

 3 ALSO PRESENT:

 4 GRAFTON E. THOMAS, Defendant
   MICHAEL ARCHER, Investigator
 5 DREW CAPROOD, Investigator

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 3 of 18

                                 PROCEEDINGS                          3


 1            THE COURT:    Good morning, everyone.       I called this

 2 conference because last week I got some information from the

 3 marshals regarding my order, which I believe was April 26th

 4 under 4241 -- and the marshals, I want to be clear, are not at

 5 fault here, nor is the U.S. attorney -- but it's a different

 6 branch of government that's at fault from what I can tell.             What

 7 I was informed -- first I was informed that the marshals were

 8 not planning on moving Mr. Thomas until July, and then I learned

 9 it was actually October.

10            BOP designated him fairly expeditiously to go to

11 Springfield for the treatment mandated by 4241(d), and the

12 marshals' transportation people worked reasonably quickly on

13 when they could move him.       Indeed, our local marshals were

14 willing to take Mr. Thomas directly without waiting for the

15 airlift; but the problem is, I am told, that BOP has very few

16 beds for this sort of treatment, and the backlog is such that

17 there is no point in moving anybody to Springfield until the

18 third week in October because there are 32 people on line to go

19 there.   Mr. Thomas is number 30, and they only accept six per

20 month.   This apparently has to do with the fact that BOP does

21 not have enough forensic psychologists and other resources to do

22 what they need to do.

23            This struck me as unacceptable, and I wanted to gather

24 the parties to get their views about what we should do about

25 this situation.     It seems to me there is two problems here:         One


                     DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 4 of 18

                                 PROCEEDINGS                             4


 1 is the statute envisions a four-month study and what -- and

 2 treatment, and what BOP is proposing is to not even commence the

 3 treatment until six months have passed; and there is a

 4 humanitarian side to this.       If somebody had a broken leg, you

 5 wouldn't make him wait six months to get treatment.

 6            So I am looking first to the government for any

 7 information it would like to provide, and then I am going to ask

 8 Ms. Sternheim and Mr. Sussman what they think we ought to do.

 9            MS. KEENAN:     Good morning, Your Honor.      Since the

10 government received the information from the marshals about the

11 marshals' transportation service request for an extension of the

12 time to move Mr. Thomas, I have spoken with a number of

13 different people with the marshals service and with the BOP.

14            I understand that there is a line-jumping procedure

15 for, you know, although Mr. Thomas is currently number 30 out of

16 32 people in line to be moved to Springfield, it's possible for

17 him to be advanced in that line based on two factors:             The first

18 factor would be if he is experiencing clinical decompensation,

19 and the second factor would be whether Westchester County Jail

20 is able to appropriately treat his clinical decompensation.

21            I spoke with Dr. Dia Boutwell, who is a medical

22 designator for the BOP, and she advised me of the kind of

23 documentation that the BOP would need to assess whether it's

24 appropriate to advance Mr. Thomas, and then I spoke with Dr.

25 Jerome Norton, who is the director of mental health services at


                     DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 5 of 18

                                 PROCEEDINGS                          5


 1 Westchester County Jail.

 2            Dr. Nortwell is gathering the information that Dr.

 3 Boutwell requested, and I understand that he sent at least some

 4 of that information to her on May 21st.

 5            She wasn't able to give me an estimate of how long it

 6 would take to assess the request, but my understanding is that

 7 request is under consideration right now.         Unfortunately, all 32

 8 inmates who are in line to be moved to FMC Springfield are in

 9 the exact same position as Mr. Thomas in that they are pretrial

10 and awaiting a 4241(d) restoration of competency stay; but she

11 was clear that there are situations in which advancement occurs.

12 So our hope is that this will be one such situation.

13            THE COURT:    Well, I appreciate your having done that

14 digging.    It's not really satisfactory for several reasons:          One

15 is it may be that Mr. Thomas isn't in as bad a way as necessary

16 to jump the line.     Even if he is, it's a larger problem, which

17 is there are 32 people who are all being affected by Bureau of

18 Prisons not doing its job.       So I think it's totally fine to

19 pursue that route, but -- and, you know, Mr. Thomas isn't in any

20 visible distress, but of course, that doesn't mean much, but

21 there is, you know, a hospital right next to Westchester County.

22 So it wouldn't shock me if BOP decided that the jail was

23 actually a safe place for Mr. Thomas.

24            And, you know, the more fundamental problem here is

25 that you've got an executive agency that has obligations that


                     DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 6 of 18

                                 PROCEEDINGS                             6


 1 it's not meeting.     You know, if they were not feeding the

 2 inmates, we wouldn't say, well, we will just wait until they

 3 can.

 4             So did you get any sense from Dr. Boutwell as to how

 5 BOP got itself into this hole?

 6             MS. KEENAN:    I got a sense from Adam Johnston, who my

 7 supervisor spoke to.      He is the original counsel for the BOP,

 8 and it seems like there are multiple sources for the backlog.

 9 One is that Your Honor's order, which was issued on April 20th,

10 like a number of other orders, came in the middle of the

11 pandemic.    Unfortunately, many BOP physicians are diverted to

12 treating the pandemic and responding to pandemic-related

13 motions; and just as a general matter, all prison movements

14 throughout the BOP are slowed by safety matters in place to

15 limit the spread of the pandemic.

16             THE COURT:    That could all be true, but it doesn't

17 sound like it has anything to do with our problem.           It's not the

18 designation took too long; it's that they say they don't have a

19 bed.   So, I mean, even if people were diverted to the pandemic,

20 they within 30 days, within two weeks I think had designated

21 Mr. Thomas.    If the problem is that there are people in beds at

22 Springfield who no longer need to be there, but they can't be

23 transported out, you know, that, I thought, was going to change

24 in June.    I don't know if that's what BOP meant.         In other

25 words, if the reason there are no beds in Springfield is because


                     DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 7 of 18

                                 PROCEEDINGS                           7


 1 there are people who are finished with their 4241(d)

 2 proceedings, but because of the pandemic they haven't been

 3 moved, that would be a little more understandable, but they've

 4 got to move those people is what they've got to do.           And our

 5 marshals are willing to move Mr. Thomas, so I have to imagine

 6 the BOP has begun to figure out how they are going to start

 7 doing prisoner movements, and I have in the back of my mind that

 8 they were going to start in June, which is now just a few days.

 9            You know, they are going to have to quarantine people

10 when they arrive at a new facility, but did Mr. Johnston

11 attribute the problem to anything else?

12            MS. KEENAN:     No, Your Honor.     My understanding is that

13 the way you phrased it did sum up the problem; that there are

14 people in beds at Springfield whose evaluations or restorations

15 are taking longer than they ordinarily would because there are

16 fewer doctors available and that movements generally are slow

17 and contributing to the backlog of 32.

18            THE COURT:    I am not faulting you, Ms. Keenan, but

19 this is a very unsatisfactory state of affairs.

20            Mr. Sussman, Ms. Sternheim, what is your position?           I

21 apologize for my dog.      What's your position on what we should

22 do?

23            MR. SUSSMAN:     Your Honor, Michael Sussman here.

24            Ms. Sternheim and I did have a chance to discuss this.

25            Good morning, Mr. Thomas.


                     DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 8 of 18

                                 PROCEEDINGS                              8


 1            I understood, Your Honor, and we have had no

 2 information, so what I am hearing from the Court, respectfully,

 3 is the first that I am hearing essentially any of this.             So if I

 4 am responding somewhat off-the-cuff, it's because I haven't

 5 really had a chance to process it entirely.            If I am

 6 understanding what the Court is saying, and only six individuals

 7 a month can be taken into the facility, which is what I think I

 8 heard you say, then even if he is somewhat jumped, you are still

 9 talking probably months of further delay.          That's my impression.

10            The other point that I thought was clear, and maybe I

11 didn't understand this from the beginning, is that there were

12 two other facilities we had heard about, Devens and Butner.                I

13 am not understanding exactly the Springfield thing.              Again, I

14 have been in the dark as to this.           Is this the only facility

15 that's available?

16            THE COURT:    What I was told is that right now there

17 are three medical centers:       Butner, Devens and Springfield.

18 Devens is not doing 4241 evaluations, and Butner is a little

19 better than Springfield.      Butner is taking four per week as

20 opposed to six per month in Springfield, but they have 48 people

21 in the pipeline.     So they won't have a bed until the third week

22 in October, either; and apparently, BOP has a procedure for

23 deciding which facility you are going to go to based on your

24 medical needs, the kind of evaluation that's needed, security

25 level, whatever, but Butner is not going to do any better than


                     DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 9 of 18

                                 PROCEEDINGS                            9


 1 Valhalla and Springfield.

 2            MR. SUSSMAN:     Thank you for that.        We didn't have that

 3 information, at least I didn't.

 4            THE COURT:    If you want to confer with Ms. Sternheim

 5 for a moment offline, I am happy to pause for you to do that.            I

 6 don't mean to put you on the spot.

 7            MR. SUSSMAN:     No, no.   I mean, Ms. Sternheim can speak

 8 as well.    She is more experienced in these matters than I am.

 9            In any event, look, I don't really see much

10 alternative.    I heard this idea that he could jump the line, but

11 I also should point out to the Court -- you may know this

12 independently.     While the BOP evaluators, forensic evaluators

13 found Mr. Thomas unfit, as did Dr. Levin, the Westchester County

14 evaluators who viewed him and spoke with him and reported back

15 to the state court, found him fit.

16            So in terms of jumping the line and the persuasiveness

17 of their position, if they were asked their own opinion, I don't

18 know what they could say.       That's a concern of mine, and I am

19 hearing that the other people would be giving information, but

20 they didn't even agree in the beginning.         I don't know if that's

21 going to play a factor, but you should know that, Your Honor,

22 certainly.

23            THE COURT:    Well, that is of interest.        I mean, one

24 thing I was wondering-slash-hoping is that Mr. Thomas has been

25 getting some treatment, and maybe he is better than he was when


                     DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 10 of 18

                                 PROCEEDINGS                             10


 1 the defendant's doctor and the MCC doctor spoke to him.              I don't

 2 know if you have any information on that score.           I don't know if

 3 the Westchester evaluators concluded that Mr. Thomas had

 4 improved since the previous evaluations or if they just had a

 5 different professional opinion.

 6             MR. SUSSMAN:    They had a different opinion.          Theirs

 7 actually preceded BOP by a considerable period of time, I think.

 8 So it's not -- the latter one was the one for BOP.

 9             I mean, the other point to make -- and, again, I have

10 no credentials to make a professional opinion on this -- but I

11 did have conversations, as I mentioned to the Court, with

12 Mr. Thomas, at your urging, Your Honor, and I must say again

13 with all due regard, that conversation did not lead me to feel

14 that there was any improvement whatsoever.          Quite the contrary.

15             Now, again, I am not -- I have no ability to make any

16 definitive opinion.      It was a six-minute conversation.          I was

17 attempting to explain this call and what the issue was, at least

18 as I then understood it.       But I am happy to have Dr. Levin, if

19 the Court wishes, go again if he is allowed.            I mean, I haven't

20 been allowed into the facility.        Mr. Archer and Mr. Caprood have

21 been allowed in once or twice, and at my suggestion have gone to

22 see Mr. Thomas since we didn't want him to feel so isolated,

23 frankly.    His mother hasn't been able to see him.         Nobody has

24 been able to see him for, as you know, months.           They have been

25 allowed to see him I think twice, which has been helpful.


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 11 of 18

                                 PROCEEDINGS                              11


 1             If the Court would like, I could ask Dr. Levin to

 2 speak with him again, and if he felt there was any change, and

 3 he is a professional, I would certainly ask him to advise and we

 4 would notify you with any view; but I, frankly, think that's

 5 remote.

 6             THE COURT:    I am not requesting that.        If that's

 7 something you want to do, you're welcome to.

 8             MR. SUSSMAN:    I try to be helpful.

 9             THE COURT:    I appreciate it.

10             So, Ms. Sternheim, do you want to chime in at all?

11             MS. STERNHEIM:     No, Your Honor.     I have nothing to add

12 besides what Mr. Sussman said at this time.             Thank you, though.

13             THE COURT:    So --

14             MS. KEENAN:    If I could just allay Mr. Sussman's

15 concerns briefly.      I don't believe that the two forensic

16 examiners who conducted the examination of Mr. Thomas for

17 Rockland County's purposes will be providing information to the

18 BOP regarding Mr. Thomas's current state and treatment.            My

19 understanding is that they are contracted to perform that

20 evaluation service, but that the information provided to BOP

21 will come from his regular mental health care provider, who is

22 Dr. Norton.

23             MR. SUSSMAN:    Great.    Very well.    Thank you for that.

24             MS. KEENAN:    Of course.

25             THE COURT:    Well, I don't --


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 12 of 18

                                 PROCEEDINGS                           12


 1             MR. SUSSMAN:    You know, Judge, I thought -- may I say

 2 one other thing?      I hear the Court's frustration, which we

 3 obviously, frankly, share.       We would like -- you know, the state

 4 court proceeding is being held in abeyance now as well.            As you

 5 may know, the judge there took our suggestion and said, you

 6 know, we have to go through this process federally, and Mr.

 7 Thomas can't be in two places at once, and if he is going to be

 8 in a facility, he obviously can't be appearing in any form or

 9 fashion for a competency hearing or otherwise in state court.

10             So I have to, obviously, advise the Court of this; but

11 I don't really see, given the executive branch's behavior

12 through Bureau of Prisons what the Court could do.           You could

13 have a hearing, but I don't know what -- you know, what are we

14 going to get from that?       You know, I feel very frustrated

15 because I would like to see some resolution for my client's

16 sake, honestly; and I would like him to be in a treatment

17 facility longer term, which is where I think he needs to be.

18 That's the ultimate issue here, and we can't reach that issue

19 until we go through this process, and I appreciate that.           But I

20 don't see what -- I don't really see what you could do, with all

21 due respect to your authority.

22             THE COURT:    Yes.   I mean, I guess I could make the

23 attorney general come here and tell me why BOP doesn't have

24 enough doctors and enough beds when clearly there are many more

25 people who need treatment under 4241(d) than they are prepared


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 13 of 18

                                 PROCEEDINGS                          13


 1 to handle.

 2             And, you know, I probably am going to require

 3 something along those lines, although probably not the attorney

 4 general himself, but, you know, looking at the statute, it is --

 5             MR. SUSSMAN:    Obligatory.

 6             THE COURT:    It says, "The hospitalization shall not

 7 exceed four months."       It actually doesn't have in it a time

 8 limit for how long it should take to get the defendant to the

 9 hospital.    It says, "The attorney general shall hospitalize the

10 defendant for treatment in a suitable facility for such

11 reasonable period of time not to exceed four months as is

12 necessary to determine whether there is a substantial

13 probability that in the foreseeable future he will attain the

14 capacity to permit the proceedings to go forward and any

15 additional time needed for treatment."

16             What it ought to say is -- and I am sure BOP is aware

17 that it doesn't say -- you got to get him into a hospital within

18 30 days or 45 days.      Then it sort of becomes a matter of Speedy

19 Trial Act --

20             MR. SUSSMAN:    Right.

21             THE COURT:    -- which has an exception for just this

22 situation.    Although I don't think anybody envisioned a backlog

23 like this.    But 3161(h)(1)(A) allows for an exclusion of time

24 for any period of "delay resulting from," among other things,

25 "any proceeding, including examinations to determine mental


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 14 of 18

                                 PROCEEDINGS                          14


 1 capacity -- mental competency," as well as under Subsection F

 2 for, "delay resulting from the transportation of the defendant

 3 to and from places of examination or hospitalization, except

 4 that any time consumed in excess of ten days from the date of

 5 the order of removal or an order directing such transportation,

 6 and the defendant's arrival at the destination shall be presumed

 7 to be unreasonable."

 8             Well, I had not focused on that.        So the four months

 9 is excludable under (h)(1)(A).        Only ten days is excludable

10 under (h)(1)(F).

11             So what's the government's view on how it's going to

12 account for the remaining five months and 20 days that it's

13 going to take to transport Mr. Thomas to Springfield?

14             MS. KEENAN:    I think, Your Honor, that (h)(1) -- I am

15 sorry -- (h)(4), "Any period of delay resulting from the fact

16 that the defendant is mentally incompetent or physically unable

17 to stand trial," would be the appropriate exclusion, which I

18 believe is the BOP's position right now.

19             THE COURT:    Well, yes and no.     I mean, the (h)(1)(F)

20 seems to be kind of on point.        I think the way I read it is

21 (h)(1)(4) is for a period of time that the defendant is mentally

22 incompetent.     I guess that began with my order, theoretically.

23 I guess one could read it as saying that (h)(1) is relevant to

24 the period before such a finding; that it excludes time for a

25 proceedings to determine mental competency, which have already


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 15 of 18

                                 PROCEEDINGS                          15


 1 occurred, and it excludes time for a delay resulting from

 2 transportation for those pretrial -- the pre-determination

 3 examinations, but once there's been a determination, (h)(4)

 4 kicks in, and that's what's applicable now.

 5             I haven't looked at the law.        I am just saying that's

 6 one way to read it.

 7             But I invite the defense to do some research, and I am

 8 happy to be informed if the ten-day provision applies after a

 9 defendant has been found mentally incompetent, or if there is

10 any other temporal limitation on how long the government can

11 mess around in getting treatment.           I understand the defendant is

12 being treated in the jail.       I don't mean to suggest otherwise,

13 but he needs, obviously, an intensive forensic evaluation and

14 treatment to restore competency which I gather has -- even if

15 based on armchair psychology -- has not yet occurred, and that's

16 not fair to either Mr. Thomas or to the public, which naturally

17 would like to see the defendant restored to competency and the

18 case adjudicated.

19             MR. SUSSMAN:    We will do our research, and we will get

20 back to you within a week on that.

21             THE COURT:    All right.    If the government's right, I

22 don't have to make a finding.        It's an automatic exclusion.       If

23 the defense makes a submission, obviously, the government can

24 respond.

25             So let's just set some dates so we don't lose track


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 16 of 18

                                 PROCEEDINGS                          16


 1 and, you know, if, Mr. Sussman, you do your research and it

 2 turns out the government's right, you don't have to submit

 3 anything; but I will look for something from the defense

 4 June 3rd and the government June 10th, and we will take it from

 5 there.

 6             MR. SUSSMAN:    The facts that we are going to be

 7 predicating our submission on, Your Honor, just to be clear,

 8 what I have heard from the Court and, obviously, from Ms. Keenan

 9 in this conversation, obviously, it could be a shifting set of

10 facts, but I am going to be writing, if I write based on the

11 facts I understand the Court and Ms. Keenan to have laid out

12 because I don't have -- as I said to you earlier -- any

13 independent way of knowing the situation in any detail.

14             THE COURT:    Yeah, and all -- I have passed on to you

15 what the marshals have passed on to me, and the marshals got it

16 from BOP.

17             I gather, Ms. Keenan, you haven't heard anything

18 different than what I heard?

19             MS. KEENAN:    I haven't heard anything different, and I

20 think the majority of what Your Honor learned from the marshals

21 was information that was included in the email that Walter

22 forwarded to all parties in setting this conference.

23             MR. SUSSMAN:    All I am saying is in terms of my

24 submission, if the government is going to come up with a

25 different set of facts, at that point then, obviously, my


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 17 of 18

                                 PROCEEDINGS                          17


 1 submission will be in apposite, and I appreciate that, but I

 2 don't have any way of verifying it.          So I am going to just write

 3 and research based upon what I have heard.          That's all I am

 4 trying to make clear.

 5             THE COURT:    That's fine.      And the government is not

 6 going to play games.

 7             MR. SUSSMAN:    Exactly.

 8             THE COURT:    If things change, if, for example,

 9 Mr. Thomas does jump the line, I am sure the government will

10 notify all of us ASAP.

11             MR. SUSSMAN:    Thank you.

12             THE COURT:    And just for the record, we got a lengthy

13 email dated May 15th from BOP, which I -- from the marshals,

14 which I think is what Ms. Keenan was referring to, and I gather

15 my court deputy shared it with the parties, and then I had some

16 further email conversation with the marshals, the bottom line of

17 which was that the third week in October is the best they could

18 do.   If that changes, I am sure Ms. Keenan or one of her

19 colleagues will notify us ASAP.

20             And I will think about whether I am going to order

21 anybody at BOP to show cause why this hasn't been handled more

22 competently, no pun intended, but it just seems like a

23 completely unacceptable state of affairs that people who are in

24 need, the most in need of treatment are having to wait this long

25 for it.


                      DARBY GINSBERG, RPR (914) 390-4102
     Case 7:20-cr-00021-CS Document 37 Filed 06/23/20 Page 18 of 18

                                 PROCEEDINGS                           18


 1             So if either side wants to suggest in their

 2 submissions who on the -- who or how I should call BOP on the

 3 carpet, I am open to suggestions.

 4             MR. SUSSMAN:    Thank you very much, Judge.

 5             THE COURT:    All right.    Anything else we should do

 6 this morning?

 7             MS. KEENAN:    Not from the government.

 8             Michael, if there is any information that I proffered

 9 this morning that you want to further discuss, I am obviously

10 available to do that at any point.

11             MR. SUSSMAN:    Thank you very much.        I appreciate your

12 cooperation.

13             Thank you, Your Honor, for your courtesies.

14             THE COURT:    All right.    Thank you all, and thanks to

15 the folks at Valhalla, as usual.         All right.     To be continued.

16             (Time noted:    9:37 a.m.)

17

18

19

20

21

22

23

24

25


                      DARBY GINSBERG, RPR (914) 390-4102
